Opinion.
Per Curiam.
We affirm the decree overruling the demurrer of G. W. Foster to the amended bill, and forasmuch as the pleas may be a good defense, and yet there may be matter disclosed in evidence which, even if the pleas are true, may avoid them, in order not to pren elude the complainant by allowing the pleas, we reverse the decrees allowing the plea of O. H. Foster and that of W. B. and; J. C. Foster, and disallowing the plea of A. C. Foster, and direct a decree saving the benefit of the said several pleas to the several defendants at the hearing, and the cause is now remanded for further proceedings in the Chancery Court.
Costs here are to be divided, except that the $50 attorney’s fee shall be taxed to G. W. Foster, as provided by section 1424 of the Code.